Two orders, Supreme Court, New York County (George Roberts, J.), each entered October 17, 1990, which denied and dismissed petitioners’ respective writs for habeas corpus, unanimously reversed, on the law, and on the facts, and in the exercise of discretion, without costs or disbursements, and petitioners’ bail reduced from $1,000,000 to $500,000, insurance company bail bond or cash, for each petitioner.
Based on our review of the record, we find the bail as originally set to be excessive to the extent indicated. If, indeed, the use of petitioner Scholl’s Pennsylvania estate as collateral for the previously obtained surety bond violates the federal court order restricting the transfer of such property, as claimed, respondent’s remedy lies in an examination as to the sufficiency of the surety. (See, CPL 520.30.) Concur—Murphy, P. J., Sullivan, Carro, Wallach and Kupferman, JJ.